UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4271
KORELL ELLIS,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                             (CR-01-93)

                   Submitted: December 6, 2002

                      Decided: December 27, 2002

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Geoffrey W. Hosford, HOSFORD & HOSFORD, P.L.L.C., Wilming-
ton, North Carolina, for Appellant. Frank D. Whitney, United States
Attorney, Kimberly A. Moore, Assistant United States Attorney,
Anne M. Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.
2                      UNITED STATES v. ELLIS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Korell Ellis appeals his conviction and 295-month sentence follow-
ing his guilty plea to possession with intent to distribute crack
cocaine, in violation of 21 U.S.C. § 841(a)(1) (2000), and carrying or
possessing a firearm during a drug trafficking crime, in violation of
18 U.S.C. § 924(c)(1) (2000).

   Ellis claims the Assistant United States Attorney failed to inform
his defense counsel regarding the drug quantity attributable to him as
relevant conduct during plea negotiations. Ellis further contends that
this constituted a breach of the plea agreement. Ellis also claims he
relied on the predictions of counsel regarding his likely sentence and
that these predictions were based on his counsel’s discussions with
the prosecutor. At his Rule 11 hearing, however, Ellis affirmed that
no one had promised him what his sentence would be. Moreover,
Ellis concedes his plea agreement does not contain any language
regarding his guidelines range or promises from the Government as
to his guidelines range.

   During the plea hearing, Ellis was informed of the process by
which the relevant conduct determination would be made and the
maximum sentence he faced. Ellis told the court that he had not been
promised a specific sentence and that no one made any prediction as
to what his sentence might be. The court informed Ellis that it would
make an independent determination regarding relevant conduct and
that a presentence report would be prepared by the probation office.

   Furthermore, there is no evidence of prosecutorial misconduct. The
prosecutor advised the district court that defense counsel was
informed that other individuals had been interviewed and "put weight
on the defendant." Ellis cites no evidence in the record that these
statements were incorrect or that the Government misled defense
counsel during plea negotiations.
                       UNITED STATES v. ELLIS                     3
  Accordingly, we affirm Ellis’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED